Citation Nr: 0947313	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-25 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left foot 
disability (to include the left great toe) and if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The Veteran had active duty from July 1950 to July 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reopened the claim of entitlement to 
service connection for a left foot disability and continued 
the denial of benefits.

A September 2009 statement submitted by the Veteran's 
accredited representative raises a claim of entitlement to 
service connection for a right foot disability as secondary 
to a left foot disability.  This matter has not yet been 
adjudicated by the RO and thus is referred back for 
appropriate action.

The issue of service connection for a left foot disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, the RO 
denied the claim of entitlement to service connection for a 
left foot disability.

2.  Since the October 1988 rating decision, relevant records 
which relate to an unestablished fact necessary to 
substantiate the claim have been added to the claims folder.   





CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied the claim of 
service connection for a left foot disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  Evidence received since the October 1988 rating decision 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the Veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, no prejudice will result to the Veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

II.  New and Material Evidence

Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In the October 1988 rating decision, the RO denied the claim 
of entitlement to service connection for a left foot 
disability on the basis that there was no evidence of a foot 
injury in service.  The evidence of record at the time of the 
decision consisted of the Veteran's service treatment 
records, VA treatment records dated in 1987 and 1988, an x-
ray report of the left foot conducted in January 2008 and a 
VA examination conducted in July 1988.  The Veteran was 
notified of the decision in November 1988.  He did not file 
an appeal however, and the October 1988 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2008, the Veteran submitted a new claim for a left 
foot disability.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

The evidence submitted since the October 1988 rating decision 
includes lay statements from E.R.B. and H.G., in which those 
individuals attest to witnessing the Veteran injure his foot 
while in service.  In addition, a March 2009 VA examination 
has been added to the record in which the 2009 VA examiner 
stated, "It is certainly possible that the second metatarsal 
was fractured at the time..."

The Board finds that the above evidence, received since after 
the October 1988 rating decision, is new.  It was not 
previously of record, and is neither cumulative nor redundant 
of evidence previously considered by the RO.  Such evidence 
is also material.  Indeed, it relates to a fact necessary to 
substantiate the claim, namely it suggests in-service injury.  
This new evidence also raises a reasonable possibility of 
substantiating the claim.  Thus, this evidence is new and 
material and the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) have been satisfied.

In conclusion, the Board finds that the evidence received 
since the October 1988 rating decision is new and material, 
and the claim of entitlement to service connection for a left 
foot disability is reopened.


ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for a 
left foot disability is granted.  


REMAND 

The Veteran asserts that he is entitled to service connection 
for a left foot disability.  He contends that he injured his 
left foot in service when it was struck by an ammunition 
shell that had fallen off a truck.  The Veteran also asserts 
that he suffered from frostbite, which he claims caused a 
hammertoe.  The evidence of record shows a current diagnosis 
of degenerative arthritis of the first metatarsophalangeal 
joint and hammertoes of the left foot.  The Board finds that, 
in light of the lay statements corroborating an in-service 
injury to the left foot, additional development is required.  
Specifically, an opinion should be obtained as to the 
etiology of any current left foot disability.  Indeed, VA 
examinations already of record do not address the question of 
etiology other than in equivocal terms.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file for the purposes of 
determining the etiology and likely date 
of onset of left foot disability.  The 
examiner is requested to provide an 
opinion as to whether the Veteran has a 
left foot disability, to include any 
residuals of frostbite/cold injury, that 
is at least as likely as not related to 
his period of service or any incident 
therein.  A complete rationale for any 
opinion expressed by the examiner must be 
provided.  If this question cannot be 
answered without resorting to speculation 
then the examiner should explain why it 
would be speculative to respond.

2.  Thereafter, the RO should review 
the claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report to ensure that it is responsive 
to and in complete compliance with the 
directives of this remand.  If the 
desired benefits are not granted, a 
supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The appropriate 
time within which to respond should be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


